                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAMMON T. HAYNES,                     )
                                      )
                  Petitioner,         )                  8:19CV87
                                      )
            v.                        )
                                      )
BRAD HANSEN, Warden, and              )                   ORDER
STATE OF NEBRASKA,                    )
                                      )
                  Respondents.        )
                                      )


       IT IS ORDERED that Petitioner’s Motion for Reconsideration (filing no. 16)
is denied.

      DATED this 8th day of July, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
